                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

RONNIE LOGAN, Jr.,                           )
                                             )
                   Plaintiff,                )
                                             )
vs.                                          )   Civil No. 18-cv-1109-DGW
                                             )
COMMISSIONER of SOCIAL                       )
SECURITY,                                    )
                                             )
                   Defendant.                )

                         ORDER for ATTORNEY’S FEES

WILKERSON, Magistrate Judge:

      Before the Court is Defendant’s Agreed Motion to Award Attorney Fees.

(Doc. 22).

      The parties agree that plaintiff is entitled to an award of attorney’s fees and

expenses in the amount of $5,275.00.

      The Court finds that plaintiff is the prevailing party and is entitled to an

award of attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C.

§2412(d)(1)(B).    The Court further finds that the agreed upon amount is

reasonable and appropriate. Per the parties’ agreement, this award shall fully and

completely satisfy any and all claims for fees and expenses that may have been

payable to plaintiff in this matter pursuant to the Equal Access to Justice Act, 28

U.S.C. § 2412.

      Defendant’s Agreed Motion to Award Attorney Fees (Doc. 22) is GRANTED.



                                         1
The Court awards plaintiff the sum of $5,275.00 (five thousand two hundred

seventy-five dollars) for attorney fees and expenses. These funds shall be payable

to plaintiff, per Astrue v. Ratliff, 560 U.S. 586 (2010). See also, Harrington v.

Berryhill, 906 F.3d 561 (7th Cir. 2018). However, in accordance with the parties’

agreement, any part of the award that is not subject to set-off to pay plaintiff’s

pre-existing debt to the United States shall be made payable to plaintiff’s attorney

pursuant to the EAJA assignment previously executed by plaintiff and counsel.

      IT IS SO ORDERED.

      DATE:    July 30, 2019.




                                      DONALD G. WILKERSON
                                      U.S. MAGISTRATE JUDGE




                                         2
